In re Louisiana Department of Children and Family; — Other; Applying For Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. E, No. 8489JJ; to the Court of Appeal, First Circuit, No. 2012 CW 1076.
Granted. Considering the procedural posture of this case, the district court did not abuse its discretion in denying the intervention. Accordingly, the judgment of the court of appeal is reversed and the judgment of the district court is reinstated.
JOHNSON and KNOLL, JJ., would deny.